Citation Nr: 1133537	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral sensorineural hearing loss for the period March 12, 2008, to July 31, 2011.

2.  Entitlement to restoration of a 10 percent disability rating for bilateral sensorineural hearing loss, currently evaluated as noncompensably disabling from August 1, 2011.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2003.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in July 2007, January 2009, and September 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  The procedural history is discussed in detail below.


FINDING OF FACT

The Veteran has no higher than level II hearing acuity in the right ear and level IV hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  For the period March 12, 2008, to July 31, 2011, the criteria for entitlement to a disability rating in excess of 10 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for restoration of a 10 percent disability rating for bilateral sensorineural hearing loss from August 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In November 2003, a VCAA letter was issued to the Veteran with regard to her underlying claim of service connection for hearing loss.  Since the bilateral hearing loss appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the November 2003 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, VCAA letters were issued to the Veteran in August 2004, July 2007, and October 2009 with regard to her claim for an initial increased rating.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA. and the evidence necessary to support a disability rating.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Notice issued in March 2006, and the July 2007 and October 2009 VCAA letters gave notice as to the evidence necessary to support an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate her claim. 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Per a February 2011 rating decision and notice letter, the Veteran was informed of the proposal to reduce the disability rating assigned to bilateral hearing loss disability from 10 percent disabling to zero percent disabling.  Action taken to reduce the rating from 10 percent disabling to zero percent disabling, effective August 1, 2011, was taken pursuant to 38 C.F.R. § 3.105(e) in a May 2011 rating decision.  Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 10 percent level.  It should also be pointed out that the initial reduction, taken within less than five years from the award of the 10 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344 regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); see also Collier v. Derwinski, 2 Vet. App. 247, 249 (1992); Tucker v. Derwinski, 2 Vet. App. 201, 203-04 (1992) (the requirements for decrease of a rating for disabilities which have continued for a long time at the same level are more stringent than those for an initial award or an increase in ratings).  Proper notice was given to the Veteran regarding the reduction of the disability rating assigned.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the instructions in the most recent September 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, lay statements, and April 2007 testimony of the Veteran.  The Board notes that the Veteran did not respond to the most recent October 2009 notice with regard to any additional evidence to support her claim, and did not respond to the May 2011 supplemental statement of the case.  VA treatment records were printed on February 3, 2011, which reflect that the Veteran has not undergone any VA treatment since undergoing a VA examination in March 2008.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The evidence of record contains the VA examination report dated in March 2008, which assesses her hearing loss.  The examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  It is also noted that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Procedural history

In a March 2004 rating decision, service connection was established for bilateral sensorineural hearing loss, rated noncompensably disabling, effective November 1, 2003, the date following the Veteran's discharge from service.  The Veteran perfected an appeal with regard to the disability rating assigned.  In an August 2008 rating decision, the RO granted an increased 10 percent disability rating for bilateral hearing loss, effective March 12, 2008, the date of a VA audiometric examination.  In a January 2009 decision, the Board denied entitlement to a compensable disability rating for bilateral hearing loss for the period prior to March 12, 2008, and remanded entitlement to a disability rating in excess of 10 percent for the period from March 12, 2008.  The basis of the Remand was that the RO had mistakenly noted the incorrect speech recognition score in the Veteran's right ear to be 80 percent, rather than 84 percent, and thus error resulted in the assignment of Level III hearing impairment in the Veteran's right ear, thereby justifying the 10 percent evaluation in effect from March 12, 2008.  In a May 2009 supplemental statement of the case, the RO acknowledged its error in assigning a 10 percent evaluation for bilateral hearing loss and, in doing so, reduced the 10 percent evaluation to zero percent.  The reduction in rating was effectuated by a June 26, 2009, rating decision, and the zero percent rating was assigned, effective August 1, 2009.  In pertinent part, the RO found the prior assignment of a 10 percent evaluation to be clearly and unmistakably erroneous, thereby justifying the reduction in rating.  The Veteran was notified of the reduction of rating per a July 31, 2009, letter which accompanied the June 2009 rating decision.  In September 2009, this matter was remanded by the Board as the RO had failed to comply with the provisions of 38 C.F.R. § 3.105(e) in reducing the disability rating assigned to bilateral hearing loss.  In a February 2011 rating decision, the RO restored the 10 percent disability rating for bilateral hearing loss, effective August 1, 2009, and proposed to reduce the disability rating for bilateral hearing loss to zero percent.  In a May 2011 rating decision, the RO reduced the disability rating to zero percent, effective August 1, 2011.

Increased rating & propriety of reduction

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On March 12, 2008, the Veteran underwent a VA audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
25
45
65
55
LEFT
N/A
25
45
70
60

The pure tone average in the right ear was 48 decibels, and 50 decibels in the left ear.  Speech recognition scores were 84 percent in the right ear, and 80 percent in the left ear.  The examiner diagnosed mid to high frequency sloping hearing loss.  Such findings translate to level II hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to noncompensable hearing loss.  As previously noted, the examination is adequate for rating purposes.  When evaluating the Veteran, the examiner discussed the Veteran's subjective complaints.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Additionally, from March 12, 2008, there is no further medical evidence on record with regard to the Veteran's hearing loss, and the Veteran has not submitted any further lay statements in support of her claim for a higher rating.  

As detailed hereinabove, a 10 percent disability rating is in effect from March 12, 2008.  This was based on the RO's interpretation of an incorrect speech discrimination score of 80 percent in the right ear, thus translating to level III hearing in the right ear.  Based on the incorrect speech discrimination score, this equated to a 10 percent disability rating.  The RO reduced the rating to zero percent, effective August 1, 2009, based on a correct reading of the speech discrimination score; however, as detailed the RO failed to comply with § 3.105(e) in affording her proper notice and affording her to the opportunity to present additional evidence.  As detailed, the RO restored the 10 percent rating from March 12, 2008, to July 31, 2011 (and a compensable rating prior to March 12, 2008 was denied by the Board in a January 2009 decision).  Although the audiological evidence of record does not support a 10 percent rating for the period March 12, 2008, to July 31, 2011, as the procedural guidelines were not followed, the rating will remain in effect.  

The Board finds, however, that the preponderance of the evidence clearly supports the reduction to the noncompensable level for bilateral hearing loss, effective August 1, 2011.  The March 12, 2008 VA audiological evaluation supports a noncompensable rating using Tables VI and VII.  As detailed, the Veteran's bilateral sensorineural hearing loss should never have been evaluated as 10 percent disabling based on the correct puretone threshold results and speech discrimination scores reflected in the March 12, 2008 VA audiological examination report.  Again, as explained, the 10 percent rating was actually assigned based on a misreading of the speech discrimination score in the right ear.  Thus, upon following the guidelines in § 3.105(e), the reduction was proper.

The Board acknowledges the Veteran's contentions regarding impact of her hearing loss on her daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  Specifically, the Board acknowledges the Veteran's reports of having difficulty understanding what is being said in certain environments.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability, and the noncompensable disability rating is warranted from August 1, 2011.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim if the severity of her hearing loss disability should increase in the future.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected bilateral sensorineural hearing loss is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, for the reasons and bases expressed above, the Board has concluded that a disability rating in excess of 10 percent is not warranted for bilateral sensorineural hearing loss for the period March 12, 2008, to July 31, 2011, and the reduction to a zero percent, effective August 1, 2011, was proper.  Accordingly, the benefits sought on appeal are denied.


ORDER

For the period March 12, 2008, to July 31, 2011, entitlement to a disability rating in excess of 10 percent for bilateral sensorineural hearing loss is denied.

Entitlement to restoration of a disability rating of 10 percent for bilateral sensorineural hearing loss, for the period from August 1, 2011, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


